Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Siemens (US 2015/0340138).
As for claim 1, SIEMENS discloses a superconducting electromagnet (a superconducting coil device producing a strong magnetic field when current is applied; figure 3; paragraph [0037}) comprising: a superconductor tape (a superconducting tape 1; figure 1; paragraph (0035) comprising: a first unslotted end (ape 1 includes a slit defining two branches 2 and 4, with each end of the tape boing continuous 
{unslotted end); figures 1 and 3; paragraphs (GO35 and 0O37}}; a second unslotted end (tape 1 includes a slit defining two branches 2 and 4, with each end of the tape being continuous (unslotted end); figures 1 and 3; paragraphs [0035 and 0037]); and a longitudinally slotted section provided between the first unslotted end and the second unslotted end {branches 2 and 4; figures 1 and 3; paragraphs [CO35 and ft 0037}), the longitudinally slatted section comprising: a first longitudinal part (branch 2; figures 1 and 3; paragraphs (0035 and 0037} and a second longitudinal part (branch 4; figures 1 and 3; paragraphs (0035 and 0037}}); wherein the first longitudinal part is provided in a
wound manner thereby defining a first coil (branch 2 is wound into a helical winding; figures 1 and 3; paragraphs [00455 and 0037}); and wherein the second longitudinal part is provided in a wound manner thereby defining a second coil (branch 4 is wound into a helical winding counter the winding from branch 2; figures 1 and 3: paragraphs {0035 and 0037).
As for claim 2, SIEMENS discloses the superconducting electromagnet of claim 1, wherein the first unslotted and, second unslotted end, and longitudinally slotted section each comprise: a substrate (support layer 16 10; figure 2; paragraph {0036}; a buffer layer overlying the substrate (buffer layer 18); and a superconductor film overlying the buffer layer (core layer 14 on support layer 16; figure 2; paragraph
{00363}.
As for claim 3, SIEMENS discloses the superconducting electromagnet of claim 2, wherein the superconductor film comprises REBCO {the conductive material of the super conductive layer 20 may be a REBaCudOx material, figure 2, paragraph [0036}).
As for claim 4, SIEMENS discloses the superconducting electromagnet of claim 1, wherein the first coil is positioned adjacent to the second coil and oriented relative to the second coil such that respective magnetic poles of the first coil and the second coil are aligned and oriented along the same respective direction (branches 2 and 4 each form a helical winding, with the branches wound so the currents flows in the same direction, thus aligning the magnetic poles; figure 3; paragraphs {0037}.
As for claim 8, SIEMENS discloses the superconducting electromagnet of claim 1, wherein the superconductor tape is over 10 meters in length (the superconducting tape’s original length is 1000 M; figure 1; paragraph [0035}).

Claim(s) 1, 7, 9, 10, 12, 13, and 16 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Hong (US 2008/0207458).
As for claim 1, Hong discloses a superconducting electromagnet {a superconductive magnet using persistent current, figures 2A-2B; paragraphs (0022) comprising: a superconductor tape fa rod wire 10 is made by depositing a superconductor thin film 13 on a metal film 14 (superconductive tape) ; figures 2A-2D; paragraphs [023]} comprising: a first unslotted end (a rod wire 10 has both ends wound on the first bobbin 21-and second bobbin 22, then has the rod wire 10 slit into two portions 10a and 10b; figures 2A-20, paragraphs [0025, 0027} a second unslotted end (a rod wire 10 has both ends wound on the first bobbin 21 and second bobbin 22, then has the rod wire 40 slit into two portions 1Ga and 10b; figures 24-20; paragraphs {0026, 0027); and a longitudinally slotted section provided between the first unslotted end and the second unslotted end (a rod wire 10 has both ends wound on the first bobbin 21 and second bobbin 22, then has the rod wire 10 slit into two portions 10a and 10b; figures 24-20; paragraphs (0026, 0027), the longitudinally slotted section | comprising: a first longitudinal part (a first unit rod wire (Ga; figures 2A-2D; paragraphs (0026, 0027]; and a second longitudinal part (a second unit rod wire 10b; figures 24-20); paragraphs (0026, 0027]), wherein the first longitudinal part is provided in a wound manner thereby defining a first coil (third bobbins 25 are at the middle of the first unit wire rod. 10a and has the red wire 10 wound around to form a coil; figures 24-20; paragraphs {6030-003 1}); and wherein the second longitudinal part is provided in a wound manner thereby defining a second coil (third bobbins 25 are at the middle of the second unit wire rod 10b and has the red wire 10 wound around to form a coil; figures 2A-2D; paragraphs [0030-003 1)).
As for claim 7, Hong discloses the superconducting electromagnet of claim 1, wherein the first coil is positioned adjacent to the second coil and oriented relative to the second coil such that respective magnetic poles of the first coil and the second coil are oriented along opposite directions, whereby the respective magnetic poles of the first coil and the second coil oppose and face each other {the third bobbing 25 are in figure 2C positioned such that their magnetic fields B are in apposition to each other at figure 2C; figures 2C and 20, paragraphs {0030-003 1}).
As for claim 9, Hong discloses a method of manufacturing a superconducting electromagnet {a process for manufacturing a superconductive magnet using persistent current; figures 24-20; paragraphs [0022)), the method comprising: providing a superconductor tape (a rod wire 10 is made by depositing a superconductor thin film 13 on a metal film 14 (superconductive tape} ; figures 2A-2D; paragraphs [0023}} comprising: a first unslotted end (a rod wire 10 has both ends wound on the first bobbin 27 and second bobbin 22, then has the rod wire 16 slit into two portions 10a and 10b; figures 2A-20; paragraphs [0026, 0027}); a second unslotted end (a rod wire 10 has both ends wound on the first bobbin 27 and second bobbin 22, then has the rod wire 10 slit into two portions 10a and 10b ; figures 24-20; paragraphs (0026, 0027), and a longitudinally slotted section between the first unslotted end and the second unslotted end (a rod wire 10 has both ends wound on the first bobbin 24 and second bobbin 22, then has the rod wire 10 slit into two portions 1a and 10b between the bobbins; figures ZA-2D, paragraphs [0026, 0027)), the longitudinally slotted section comprising: a first longitudinal part (a first unit rod wire 10a: figures 24-2D; paragraphs [0026, 0027]); and a second longitudinal part (a second unit rod wire 10b: figures 24-20; paragraphs (0028, 0027]), winding the first longitudinal part onto a first reel to form a first coil  (third bobbins 25 are at the middle of the first unit wire rod 10a and has the rod wire 10 wound around to form a coil; figures 24-2); paragraphs {0030-0034}}; and winding the second longitudinal part onto a second reel to form a second coil (third bobbins 25 are at the middle of tine second unit wire rod 10b and has the red wire 10 wound around to form a coil, figures 24-20; paragraphs [6030-003 1}}, wherein the first coil is coupled to the second coil via the first longitudinal part, the second longitudinal part, the first unslotted end, and the second unslotted end (the wound wires on each third bobbin 25 are part of the same tape, with the coils connecting via the first unit rod wire 10a, second unit rod wire 10b, and the ends on bobbins 22 and 21 | figures ZA-2D; paragraphs [0030-063 1}}.
As for claim 10, Hong discloses the method of claim 9, wherein the first unslotted and, second unslotted end, and longitudinally slotted section each comprise: a substrate (each rod wire 10 includes a base metal 11 (substrate); figure 3; paragraphs [0023-0024] ); a buffer layer overlying the substrate (a insulating ceramic 12 which prevents a reaction (buffer); figure 3: paragraphs (0023-0024); and a superconductor film overlying the buffer layer (superconductive thin filers 414 on insulating ceramic 12; figure 3; paragraphs [G023-0024)).
As for claim 12, Hong discloses the method of claim 9, wherein the first reel is fixedly connected to the second reel via a rod during the winding steps (the third bobbins 25 are rotated together during the winding process in the same direction and at the same rate, thus are fixed to a common axis or rod; figures 2C and 20; paragraphs [0629-003 1}).
As for claim 13, Hong discloses the method of claim 12, further comprising: removing the first coil and the second coil from the rad (the third bobbins 25 are rotated together during the winding process in the same direction and at the same rate, thus are fixed to a common axis or rod, after which the coils are removed for reversing the bobbins; figures 2C and 2D; paragraphs {0029-003 1]}; and positioning the first coil adjacent to the second coil and oriented relative to the second coil such that respective magnetic poles of the first coil and the second coil are aligned and oriented along the same respective direction (one of the third bobbins 25 is reversed such that the third bobbins are oriented in the same direction; figures 2C and 2D; paragraphs [0031)).
As for claim 16, Hong discloses the method of claim 12, further comprising: removing the first coil and the second coil from the rod (the third bobbins 25 are rotated together during the winding process in the same direction and at the same rate, thus are fixed to a common axis or rod, after which the coils are removed for reversing the bobbing; figures 20 and 2D; paragraphs [0029-0031}}, and positioning the first coil adjacent to the second coil and oriented relative to the second coil such that respective magnetic poles of the first coil and the second coil are oriented along opposite directions, whereby the respective magnetic poles of the first coil and the second coil oppose and face each other (the third bobbins 25 are in figure 2C positioned such that their magnetic fields B are in opposition to each other at figure 2C; figures 2C and 2D; paragraphs [0030-0031 }}.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5-6 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Wong (US 6590394).
As for claim 5 and 14, Hong discloses the superconducting electromagnet of claim 1 and 12, but Hong fails to disclose wherein the first coil and the second coil are in a Helmholtz coil configuration. 
However Wong discloses wherein the first coil and the second coil are in a Helmholtz coil configuration for the purpose of providing an NMR probe (a pair of Helmholtz coils; fig. 7; column 7; tines 27-39). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the superconducting electromagnet of Hong to provide wherein the first coil and the second coil are in a Helmholtz coil configuration in order to perform NMR probing as taught by Wong.
As for claim 6 and 15, Hong, in view of Wong, discloses the superconducting electromagnet of claim 5 and 14, and Hong further discloses wherein the superconducting electromagnet is capable of magnetic field noise reduction (the super conductive magnet using persistent current allows the current to flow without a loss so the magnetic field is constant and stably maintained (magnetic field noise reduction), paragraph [004 13).

Claim(s) 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Siemens.
As for claim 11, Hong discloses the method of claim 10, but Hong fails to disclose wherein the superconductor film comprises REBCO.
However, SIEMENS disclose wherein the superconductor film comprises REBCO (the conductive material of the super conductive layer 20 may be a REBaCu3Ox material, figure 2; paragraph (0036). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hong to provide wherein the superconductor film comprises REBCO, as taught by SIEMENS, in order to provide the advantage of a known superconductive material suitable for use in tape, that is commercially available at large quantities to produce many coils.
As for claim 47, Hong discloses the method of claim 9, But Hang fails to disclose wherein the superconductor tape is over 10 meters in length. However, SIEMENS discloses wherein the superconductor tape is over 10 meters in length (the superconducting tape’s original length is 1000 Mi: figure 1; paragraph [0035)}. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hong to provide wherein the superconductor tape is over 10 meters in length, as taught by SIEMENS, in order to provide the advantage of a long tape suitable for use in industrial concerns, such as generators.

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Oomen (US 9117576) and Jones (US 5426408).
Hong teaches a method as described above in claim 9.
If Hong fails to teach that the first reel is fixedly connected to the second reel via a rod during the winding steps, Oomen will be applied herein.
Oomen teaches a winding support for a double coil (abstract) wherein two reels are connected during winding for the purpose of holding the partial windings in the desired positions on both sides (col. 10, lines 43-55).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the two reels of Hong are connected during winding in Hong in order to hold the partial windings in the desired positions on both sides as taught by Oomen.
Additionally, Jones teaches that magnetic modules are connected by a rod for the purpose of aligning the modules (col. 7, lines 20-53).
Therefore, it would have been obvious to one of ordinary skill in the art to connect the reels of Hong by a rod in order to align the modules as taught by Jones.
As for claim 13, Hong discloses the method of claim 12, further comprising: removing the first coil and the second coil from the rad (the third bobbins 25 are rotated together during the winding process in the same direction and at the same rate, thus are fixed to a common axis or rod, after which the coils are removed for reversing the bobbins; figures 2C and 2D; paragraphs {0029-003 1]}; and positioning the first coil adjacent to the second coil and oriented relative to the second coil such that respective magnetic poles of the first coil and the second coil are aligned and oriented along the same respective direction (one of the third bobbins 25 is reversed such that the third bobbins are oriented in the same direction; figures 2C and 2D; paragraphs [0031)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735